UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JAY B. BRODSKY,

                          Plaintiff,
                                               MEMORANDUM & ORDER
              -against-                        17-CV-6031(JS)(AYS)

FIRST AMERICAN TITLE INSURANCE
COMPANY OF NEW YORK, et al.,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jay B. Brodsky, pro se
                    240 East Shore Road. Apt. 444
                    Great Neck, NY 11023

For Defendants:           No appearances.

SEYBERT, District Judge:

              By Memorandum and Order dated April 9, 2018, the Court:

(1) consolidated six (6) Complaints1 filed by pro se plaintiff Jay

B. Brodsky (“Plaintiff”) under the first-filed Complaint, 17-CV-

6031   (the    “Consolidated    Complaint”),   (2)   granted   Plaintiff’s

applications to proceed in forma pauperis2, and (3) sua sponte


1 The Consolidated Complaints were assigned docket numbers 17-CV-
6032, 17-CV-6033, 17-CV-6555, 17-CV-6556, and 17-7085.

2 After the Court granted Plaintiff’s applications to proceed in
forma pauperis filed with the Consolidated Complaints, Plaintiff
filed several more Complaints in this Court with in forma
pauperis applications reporting different and inconsistent
information than the applications filed with the Consolidated
Complaints. See Brodsky et al. v. Apple, Inc., 18-CV-1998;
Brodsky et al. v. Palmer Admin. Svcs., et al., 18-CV-2006;
Brodsky v. Purdue Pharma L.P., 18-CV-2788; and Brodsky et al. v.
BMW, et al., 18-CV-3304. Given this circumstance, had Plaintiff
prosecuted this case by filing an Amended Complaint in
dismissed all of the claims in the Consolidated Complaint for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-

(ii).     In an abundance of caution, the Court granted Plaintiff

leave to file an Amended Complaint in accordance with the April 9,

2018 Memorandum and Order within thirty (30) days from the date

thereof.     Plaintiff was cautioned that if he “does not file an

Amended Complaint within the time allowed, judgment shall enter

without further notice.”        (See Apr. 9, 2018 M&O, Docket Entry 21,

at 14.)

            On April 26, 2018 Plaintiff timely filed an Amended

Complaint against several of the Defendants named in the original

Consolidated      Complaint.     (See   Am.   Compl.,   Docket   Entry    23.)

However, on May 7, 2018, Plaintiff filed another Amended Complaint

against different Defendants.           (See Second Am. Compl., Docket

Entry 27.)     Accordingly, by Electronic Order dated May 15, 2018,

the Court explained that “Plaintiff may not proceed in this action

with two amended complaints” and ordered that, “on or before May

30, 2018, Plaintiff shall file a letter indicating which of the

two     amended    complaints    he     intends   to    be   operative,     or



accordance with the Court’s directives, the Court would revoke
in forma pauperis status and order Plaintiff to complete and
file the long form in forma pauperis application (AO 239) or
remit the $400 filing fee for each Consolidated Complaint in
this case.

                                        2
alternatively,      file    a    comprehensive     amended    complaint     that

replaces all previously filed complaints and contains ‘all claims

Plaintiff   seeks    to    pursue    against    any    Defendant(s).’”      (See

May 15, 2018 Elec. Order.)

            Rather than comply with the Electronic Order, Plaintiff

filed a letter on May 23, 2018 wherein he indicated that he intends

to pursue claims related to (1) “a fraud case where assets were

transferred from an estate”, and (2) “issues surrounding child

support and the malicious prosecution thereof.”              (See May 28, 2018

Letter, Docket Entry 28.)           Given Plaintiff’s intention to pursue

claims contained in both of the Amended Complaints, the Court

directed    Plaintiff      “to   file   a    single,   comprehensive     Amended

Complaint containing those claims on or before June 20, 2018.”

(See June 5, 2018 Elec. Order.)             To date, Plaintiff has not filed

a single Amended Complaint, nor has he otherwise communicated with

the Court about this case.          Accordingly, it appears that Plaintiff

has abandoned this case and judgment shall now enter.

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.      See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).



                                        3
          The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order to the pro se Plaintiff and to

mark this case CLOSED.



                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated: January    10 , 2019
       Central Islip, New York




                                 4
